Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 1 of 11 Page ID #:3592
Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 2 of 11 Page ID #:3593



   4. Until 2014 I was a partner at Moss Adams LLP where I managed the royalty

      compliance practice firmwide serving clients in the music, entertainment, sports,

      technology and pharma industries. I served terms on the firm’s partner review

      committee and office recruitment committee.



   5. From 1991 through 1993 I was a manager at Satin & Company performing and

      managing royalty compliance audits and consulting services on behalf of

      recording artists, songwriters and music publishers.



   6. From 1986 through 1991, I progressed from staff to manager at Gelfand Rennert &

       Feldman performing and managing royalty compliance audits and consulting

       services on behalf of recording artists, songwriters, music publishers, independent

       record companies and other profit participants.



   7. I have conducted and managed hundreds of royalty audits and consultation engagements

      during my 33 year career. I have been recognized as a royalty expert in several legal matters.

      Exhibit B sets forth the matters I have been declared an expert during the previous 10 years.

      Exhibit C sets forth matters I have testified as an expert at trial or by deposition during the

      previous four years.



   8. I have lectured on behalf of the Entertainment Division of the California Society of Certified

      Public Accountants, coauthored and presented a webinar entitled “Royalty Reporting Risks

      and Red Flags” to the membership of the Licensing Industry Merchandisers Association

      (LIMA) and the Licensing Executive Society (LES). I have also participated on panels

      discussing royalties and royalty participation sponsored by the National Association of

                                                2
Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 3 of 11 Page ID #:3594



      Recording Arts and Sciences, the Riemer Organization and the Association of Independent

      Music Publishers. Attached is my Curriculum Vitae as Exhibit D.



   9. Based on the Joint Stipulation between the parties, I have been appointed by the court

      as the Rule 706 forensic accounting expert.



   10. I have considered the following information in forming my opinions:



          a. The May 1, 2020 Declaration of Clive Solomon Regarding Post Termination

             Income and related Exhibits A through E.



          b. The February 7, 2017 Deposition of Clive Solomon.



          c. Royalty Statements rendered to Antonia Basillota by Stillwater for the six-months

             ended December 2016, June 2017, December 2017, June 2018, December 2018,

             June 2019 and December 2019.



          d. Letters and emails to me from Anthony Motta dated May 15, 2020, May 21,

             2020, May 28, 2020, May 29, June 10, 2020, July 20, 2020, July 28, 2020

             and August 10, 2020.



          e. Documentation presented to support “Digital Income (album downloads,

             track downloads, streams)” provided on May 28, 2020 and May 29, 2020 in

             response to my requests of May 17, 2020 and May 21, 2020.



                                              3
Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 4 of 11 Page ID #:3595



          f. Letter of Variation dated March 16, 2016 between Stillwater Ltd. and Red

             River Entertainment, Inc.



          g. Letter from Bob Frank dated June 9, 2020 regarding the Letter of Variation.



          h. Declaration of Clive Solomon Concerning Letter of Variation dated July 17,

             2020.



          i. Plaintiff/Counter- Defendant’s Response to Defendant-Counter-Claimant’s

             Request for Admissions dated July 20, 2020.



          j. Statement to Stillwater from Razor & Tie Direct, LLC for the period 7/1/15

             through 12/31/15.



          k. Affidavit of Records Custodian Certifying Records Pursuant to Federal

             Rules of Evidence 803(6) and 902(11) dated July 30, 2020.



   11. My opinions, in summary, are -



          a. The amount of United States income accrued on the Reverted Sound

             Recordings (“RSRs”) since June 11, 2016 is $100,525 as set forth in Exhibits

             A and Ai.



          b. Red River Entertainment has declared it has not paid Stillwater for United

             States exploitation of the RSRs subsequent to December 19, 2019. However,

                                              4
Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 5 of 11 Page ID #:3596



               Red River earned $8,687 for United States exploitation of the RSRs for the

               period June 18, 2019 through December 16, 2019. Basilotta is entitled to this

               income. Red River has advised it would remit payment to Basilotta directly.



    12. I did not conduct a royalty audit, as the term is commonly used in the music industry.

        My opinions are based on third party documentation including synchronization

        agreements and representation by Clive Solomon and Stillwater representatives in letters

        to me from Anthony Motta dated May 15, 2020, May 21, 2020, May 28, 2020, May 29,

        2020, June 10, 2020, July 20, 2020, July 28, 2020 and August 10, 2020 . My opinions

        are also based on information provided to me to determine United States income accrued

        on the RSRs since June 11, 2016, which I have not independently verified.



    13. My compensation for me and my firm’s services are as follows:

                                                         Hourly
                                                          Rate
                                 Level                   Range
                   Partner - Deposition and Testimony      $495
                   Partner                                  440
                   Senior Manager                           265
                   Manager                                  175
                   Senior Associate                         120
                   Associate                                 90

      I declare under penalty of perjury that the foregoing is a true and correct to the best of my
knowledge.


Executed this 21st day of August 2020 in Los Angeles, California




                                                          Vincent Leoni, CPA

                                                    5
    Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 6 of 11 Page ID #:3597
                                                                                                                                 Exhibit A


Stillwater Ltd. vs Antonia Basilotta
Case No. 2:16-cv-01895 SK




                                       United States Income Accrued on the RSRs since June 11, 2016


                                                                                                                         United States
                                                                                                                            Income
                                                                                                                          Accrued on
   Income Type                            Source                                   Source Statement                        the RSRs

Licensing               ABC Television Group - Live with Kelly     Stillwater December 2016                              $           550
Licensing               Disney Worldwide Services - GMA            Stillwater June 2017                                            1,225
Licensing               AMC Network Entertainment - Preacher       Stillwater December 2017                                       18,000
Licensing               ABC Television Group - Live with Kelly     Stillwater December 2017                                          550
Licensing               ABC Television Group - GMA                 Stillwater December 2017                                        1,225
Licensing               Red River Entertainment                    Red River March 7, 2017 - September 15, 2017                   12,947
Licensing               Red River Entertainment                    Red River October 16, 2017 - June 19, 2018                     15,380
Licensing               Red River Entertainment                    Red River July 16, 2018 - September 17, 2018                    5,791
Licensing               Red River Entertainment                    Red River October 15, 2018 - June 17, 2019                     19,510
Licensing               Red River Entertainment                    Red River June 18, 2019 - August 2020                             TBD   (1)
Album Downloads         Stillwater Limited                         Q3 2016 Digital Income Source Statement                            95   (2)
Individual Tracks       Stillwater Limited                         Q3 2016 Digital Income Source Statement                         1,593   (2)
Streams                 Stillwater Limited                         Q3 2016 Digital Income Source Statement                         4,139   (2)
Album Downloads         Stillwater Limited                         Q4 2016 Digital Income Source Statement                            36   (2)
Individual Tracks       Stillwater Limited                         Q4 2016 Digital Income Source Statement                           252   (2)
Streams                 Stillwater Limited                         Q4 2016 Digital Income Source Statement                         1,932   (2)
Individual Tracks       Stillwater Limited                         Q1 2017 Digital Income Source Statement                             9   (2)
Streams                 Stillwater Limited                         Q1 2017 Digital Income Source Statement                            52   (2)
Individual Tracks       Stillwater Limited                         Q2 2017 Digital Income Source Statement                             4   (2)
Streams                 Stillwater Limited                         Q2 2017 Digital Income Source Statement                             3   (2)
Album Downloads         Stillwater Limited                         June 2017 Digital Income Source Statement                         907   (2)
Streams                 Stillwater Limited                         June 2017 Digital Income Source Statement                         564   (2)
Album Downloads         Stillwater Limited                         June 2019 Digital Income Source Statement                          13   (2)
Track Download          Stillwater Limited                         June 2019 Digital Income Source Statement                         490   (2)
Streams                 Stillwater Limited                         June 2019 Digital Income Source Statement                         866   (2)
Album Downloads         Stillwater Limited                         July 2019 Digital Income Source Statement                          39   (2)
Individual Tracks       Stillwater Limited                         July 2019 Digital Income Source Statement                         408   (2)
Streams                 Stillwater Limited                         July 2019 Digital Income Source Statement                       1,562   (2)
Album Downloads         Stillwater Limited                         August 2019 Digital Income Source Statement                        26   (2)
Individual Tracks       Stillwater Limited                         August 2019 Digital Income Source Statement                       302   (2)
Streams                 Stillwater Limited                         August 2019 Digital Income Source Statement                     1,506   (2)
Album Downloads         Stillwater Limited                         September 2019 Digital Income Source Statement                     13   (2)
Individual Tracks       Stillwater Limited                         September 2019 Digital Income Source Statement                    298   (2)
Streams                 Stillwater Limited                         September 2019 Digital Income Source Statement                  1,905   (2)
Album Downloads         Stillwater Limited                         October 2019 Digital Income Source Statement                       39   (2)
Individual Tracks       Stillwater Limited                         October 2019 Digital Income Source Statement                      430   (2)
Streams                 Stillwater Limited                         October 2019 Digital Income Source Statement                    2,312   (2)
Album Downloads         Stillwater Limited                         November 2019 Digital Income Source Statement                      19   (2)
Individual Tracks       Stillwater Limited                         November 2019 Digital Income Source Statement                     360   (2)
Streams                 Stillwater Limited                         November 2019 Digital Income Source Statement                   1,811   (2)
Album Downloads         Stillwater Limited                         December 2019 Digital Income Source Statement                      19   (2)
Individual Tracks       Stillwater Limited                         December 2019 Digital Income Source Statement                     277   (2)
Streams                 Stillwater Limited                         December 2019 Digital Income Source Statement                   3,066   (2)

United States Income Accrued on the RSRs since June 11, 2016                                                             $       100,525

(1) Stillwater declared it has not received income from Red River Entertainment for this period. Basilotta is entitled to this
    income when received. Red River has advised it received $8,687 for the period July 16, 2019 through December 16, 2019
    and that it would remit this directly to Basilotta
(2) See Exhibit Ai.
                                                                                                                                   Exhibit Ai
Stillwater Ltd. vs Antonia Basilotta
Case No. 2:16-cv-01895 SK




                                 United States Income Accrued on the RSRs since June 11, 2016 (1)
                                                                                                                        United
                                                                                                                        States
                                                                                                                       Income
                                                                                              Revenue                  Accrued
                                                                                                 Due                    on the
                                                                                              Stillwater      Less:     RSRs
                                                                                              for RSR        Percent     (A) x
                                                                                                  US        Deducted   (100% -
  Income Type               Source                         Source Statement                    Activity        (2)        (B))
                                                                                                  (A)          (B)

Album Downloads        Stillwater Limited   Q3 2016 Digital Income Source Statement           $       112       15%    $      95
Individual Tracks      Stillwater Limited   Q3 2016 Digital Income Source Statement                 1,874       15%        1,593
Streams                Stillwater Limited   Q3 2016 Digital Income Source Statement                 4,869       15%        4,139
Album Downloads        Stillwater Limited   Q4 2016 Digital Income Source Statement                    42       15%           36
Individual Tracks      Stillwater Limited   Q4 2016 Digital Income Source Statement                   296       15%          252
Streams                Stillwater Limited   Q4 2016 Digital Income Source Statement                 2,273       15%        1,932
Individual Tracks      Stillwater Limited   Q1 2017 Digital Income Source Statement                    11       15%            9
Streams                Stillwater Limited   Q1 2017 Digital Income Source Statement                    61       15%           52
Individual Tracks      Stillwater Limited   Q2 2017 Digital Income Source Statement                     5       15%            4
Streams                Stillwater Limited   Q2 2017 Digital Income Source Statement                     3       15%            3
Track Download         Stillwater Limited   June 2017 Digital Income Source Statement                 986        8%          907
Streams                Stillwater Limited   June 2017 Digital Income Source Statement                 613        8%          564
Album Downloads        Stillwater Limited   June 2019 Digital Income Source Statement                  14        8%           13
Track Download         Stillwater Limited   June 2019 Digital Income Source Statement                 533        8%          490
Streams                Stillwater Limited   June 2019 Digital Income Source Statement                 941        8%          866
Album Downloads        Stillwater Limited   July 2019 Digital Income Source Statement                  42        8%           39
Individual Tracks      Stillwater Limited   July 2019 Digital Income Source Statement                 444        8%          408
Streams                Stillwater Limited   July 2019 Digital Income Source Statement               1,698        8%        1,562
Album Downloads        Stillwater Limited   August 2019 Digital Income Source Statement                28        8%           26
Individual Tracks      Stillwater Limited   August 2019 Digital Income Source Statement               328        8%          302
Streams                Stillwater Limited   August 2019 Digital Income Source Statement             1,637        8%        1,506
Album Downloads        Stillwater Limited   September 2019 Digital Income Source Statement             14        8%           13
Individual Tracks      Stillwater Limited   September 2019 Digital Income Source Statement            324        8%          298
Streams                Stillwater Limited   September 2019 Digital Income Source Statement          2,071        8%        1,905
                                                                                                                                                Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 7 of 11 Page ID #:3598




Album Downloads        Stillwater Limited   October 2019 Digital Income Source Statement               42        8%           39
Individual Tracks      Stillwater Limited   October 2019 Digital Income Source Statement              467        8%          430


                                                           Page 1 of 2
                                                                                                                                    Exhibit Ai
Stillwater Ltd. vs Antonia Basilotta
Case No. 2:16-cv-01895 SK




                                 United States Income Accrued on the RSRs since June 11, 2016 (1)
                                                                                                                           United
                                                                                                                           States
                                                                                                                          Income
                                                                                                  Revenue                 Accrued
                                                                                                     Due                   on the
                                                                                                  Stillwater     Less:     RSRs
                                                                                                  for RSR       Percent     (A) x
                                                                                                      US       Deducted   (100% -
  Income Type               Source                         Source Statement                        Activity       (2)        (B))
                                                                                                      (A)         (B)

Streams                Stillwater Limited   October 2019 Digital Income Source Statement             2,513          8%     2,312
Album Downloads        Stillwater Limited   November 2019 Digital Income Source Statement               21          8%        19
Individual Tracks      Stillwater Limited   November 2019 Digital Income Source Statement              391          8%       360
Streams                Stillwater Limited   November 2019 Digital Income Source Statement            1,969          8%     1,811
Album Downloads        Stillwater Limited   December 2019 Digital Income Source Statement               21          8%        19
Individual Tracks      Stillwater Limited   December 2019 Digital Income Source Statement              301          8%       277
Streams                Stillwater Limited   December 2019 Digital Income Source Statement            3,333          8%     3,066

(1) My calculation mirrors the calculation on the Digital Income Source Statements provided by Stillwater.
(2) Net of retention on documentation presented to support Digital Income.
                                                                                                                                                 Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 8 of 11 Page ID #:3599




                                                           Page 2 of 2
    Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 9 of 11 Page ID #:3600
                                                                                                           EXHIBIT B


                                          Matters Retained as an Expert
                                                   2011 Ͳ 2020

   Ebony Latrice Batts and Manfred Mohr v. William Adams, Jr., Stacy Ferguson, Allan Pineda and Jaime Gomez,
    Jamie Munson, UMG Recordings, Inc., Interscope Records, EMI April Music, Inc., Headphone Junkie Publishing,
    LLC, Will.i.a.m Music, Inc., Tab Magnetic Publishing, and Cherry Music Co. | Case No. CV 10Ͳ8123 JFW (RZx)
   Brian Pringle v. William Adams, Jr., Stacy Ferguson, Allan Pineda and Jamie Gomez, David Guetta, Frederick
    Riesterer, UMG Recordings, Inc., Interscope Records, EMI April Music, Inc., Headphone Junkie Publishing, LLC,
    Will.i.a.m Music, Inc., Jeepney Music, Inc., Tab Magnetic Publishing, Cherry River Music Co., Square Rivoli
    Publishing, Rister Editions, and Shapiro Bernstein & Co. | Case No. SACV 10Ͳ1656 JST (RZx)
   Fredricka Hamilton v. Henry Marx and The Music Force LLC | Case No. CV 10Ͳ07278 JAK (CWx)
   Universal Studios Licensing, LLP v. Ubisoft Entertainment S.A., JAMS | Case No. 1220045827
   Morgan Creek Productions, Inc. v Universal Pictures, A Division of Universal City Studios LLP, JAMS | Case No
    1220047998
   Markwins Beauty Products, Inc. vs. Krystal Ball Productions Inc. and Stacy Ann Ferguson. ARD | Case No. 14Ͳ7052
   Harry Balk v. Clarence Avant and Interior Music, Corp. Case Number 14Ͳ11767ͲLJMͲRSW United States District
    Court for the Eastern District of Michigan Southern Division
   Streamline Design & Silkscreens, Inc. vs. OGR International Inc. | Case No. 1200052984
   Funrise Toys, Ltd v Hasbro, Inc. and Hasbro International, Inc. Us District Court for the District of Rhode Island |
    Civil Action No. 1:18ͲcvͲ00656ͲWESͲPAS
   Summit Entertainment, LLC and Lions Gate Films, Inc. vs. National Entertainment Collectibles Association, Inc.
    JAMS | Case No 1220057704
   Harold Brown, Lee Oskar Levitin, Howard Scott, Morris Dickerson and Laurian Miller vs Gerald Goldstein and Far
    Out Music, Inc. | Case No BC559691 (BC371227, BC423291 AND BC457391
   Andrei Karpiuk, Vitali Baradouski, Stsiapan Drozd and Dzimitry Babraunichy vs. Wargaming World Limited, ICDR
    | Case No. 01Ͳ19Ͳ0001Ͳ1944
    Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 10 of 11 Page ID #:3601
                                                                                                           EXHIBIT C


                 Matters Retained as an Expert and Testified as an Expert at Trial of Deposition
                                             Previous Four Years

   Universal Studios Licensing, LLP v. Ubisoft Entertainment S.A., JAMS | Case No. 1220045827
   Funrise Toys, Ltd v Hasbro, Inc. and Hasbro International, Inc. Us District Court for the District of Rhode Island |
    Civil Action No. 1:18ͲcvͲ00656ͲWESͲPAS
      Case 2:16-cv-01895-SK Document 184 Filed 08/24/20 Page 11 of 11 Page ID #:3602
                                                                                                             EXHIBIT D
Vincent Leoni, CPA
Vincent Leoni is a partner in Miller Kaplan Arase’s licensing/contract compliance practice in North Hollywood, CA. He has
over thirty years’ experience performing royalty compliance examinations and consulting serices on behalf of licensors,
software developers, owners of intellectual property, recording artists, music publishers, profit participants, production
companies, patent holders, and trademark owners.

PROFESSIONAL EXPERIENCE
Miller Kaplan, Partner | November 2014 – Present
       Transitioned practice seamlessly and continue to service clients.
       Expanded the services provided to include royalty/participation audits of live performances of resident and
        touring shows and royalty audits of onͲdemand music streaming companies.
       Participates on quality control team reviewing draft and final reports
Moss Adams LLP, Senior Manager | 1993 – 1995 | Partner | 1995 – 2014
       Started the royalty/licensing compliance practice which grew to have an international presence with offices in Los
        Angeles, New York and London.
       Responsibilities included development of a quality control program, drafting standard work programs for
        managers and staff to execute, management and administrative responsibilities of the royalty/licensing practice,
        growth of the practice, and management of personnel.
       Worked with our team to expand the practice to include performing royalty audits on behalf of owners of all types
        of intellectual property and profit participants in a variety of industries including electronic games, home
        entertainment, toys, apparel, footwear, food products and technology.
       Acted as an expert supporting royalty audit claims and calculations and has been deposed and testified at
        arbitration and in the Superior Court of the State of California.
       Partner responsibility overseeing SOX 404 engagements and construction cost compliance audits and routinely
        met with and presented to the Board of Directors, Board of Trustees and Citizen Oversight Committees.
Satin & Co., Manager | 1991 – 1993
       Managed royalty audit engagements on behalf of recording artists and songwriters.
Gelfand, Rennert and Feldman, LLP, Manager | 1986 – 1991
       Began career as a staff auditor and was promoted to manager during five years with the firm.
       Responsible for planning, managing and executing royalty audits on behalf of recording artists, songwriters, music
        publishers and independent record companies in the North America and throughout the world.

Vincent has lectured on behalf of the Entertainment Division of the California Society of Certified Public Accountants,
coauthored and presented a webinar entitled “Royalty Reporting Risks and Red Flags” to the membership of the Licensing
Industry Merchandisers Association (LIMA) and the Licensing Executive Society (LES). He has also participated on panels
discussing royalties and royalty participation sponsored by the National Association of Recording Arts and Sciences, the
Riemer Organization and the Association of Independent Music Publishers.

PROFESSIONAL ORGANIZATIONS & AFFILIATIONS
  American Institute of Certified Public Accountants (AICPA)
  California Society of Certified Public Accountants (CalCPA)

EDUCATION
  Bachelor of Science Ͳ Accounting, Loyola Marymount University
  Certified Public Accountant (CPA) – State of California
